Citation Nr: 1110538	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  96-37 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to Dependents' Educational Assistance (DEA) under 38 U.S.C.A. Chapter 35.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and her sons


ATTORNEY FOR THE BOARD

J Fussell, Counsel


INTRODUCTION

The Veteran served on active duty for over 28 years before retiring in May 1974.  The appellant is the Veteran's widow.  

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from an April 1996 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Los Angeles, California, which denied entitlement to service connection for the cause of the Veteran's death and to DEA under 38 U.S.C.A. Chapter 35. 

The appellant testified before Veterans Law Judges at September 1997 and December 2000 hearings at the RO (Travel Board hearings).  The Veterans Law Judges who held the hearings are signatories to this decision. 

In January 1998, March 2001, and December 2003, the Board remanded these matters for further development.  

In April 2008, the Board denied the claims for service connection for the cause of the Veteran's death and DEA under 38 U.S.C.A. Chapter 35.  The appellant appealed the Board's denials to the United States Court of Appeals for Veterans Claims (Court).  In June 2010, the Court vacated the Board's decision and remanded the case for readjudication in compliance with directives specified in its June 2010 decision.  

In December 2010, the Board remanded this case pursuant to the Court's June 2010 memorandum decision.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's January 1988 death certificate reveals that the immediate cause of his death was carcinomatosis, due to or as a consequence of metastatic melanoma.  At the time of his death, the Veteran did not have any service-connected disabilities.

The appellant contends that the Veteran's fatal cancer was due to exposure to ionizing radiation associated with his military duties.  Service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in any of three different ways.  Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  

Among other ways, service connection can be established under 38 C.F.R. § 3.303(d) (2010) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311 (2010), if the condition at issue is a radiogenic disease, such as cancer.  

If a veteran has one of the radiogenic diseases listed in 38 C.F.R. § 3.311(b)(2), the Veteran's records are to be forwarded to the VA Under Secretary for Health (Under Secretary) for preparation of a dose estimate, to the extent feasible, based on available methodologies.  After a dose estimate is obtained, the case will be referred to the VA Under Secretary for Benefits for review as to whether sound scientific medical evidence supports the conclusion that it is at least as likely as not that the veteran's disease resulted from radiation exposure during service.  38 C.F.R. § 3.311(c).  

The Veteran's Record of Occupational Exposure to Ionizing Radiation forms (DD Form 1141) reveal that he was exposed to a monthly dose of 0.016 rep, rad, or r during the period dated from February 4, 1964 to June 5, 1964.  His quarterly exposure was unknown for the period dated from May 2, 1964 to June 5. 1964. Furthermore, there are notations for the periods dated from July 2, 1962, to July 31, 1962, that the films were damaged and no quarterly or monthly doses, respectively, were provided for these periods. 

In February 1996, the Veteran's records were forwarded to the Under Secretary.  The records were subsequently forwarded to the Under Secretary for Benefits for a medical opinion as to the etiology of the Veteran's fatal cancer.  The Court indicated in its June 2010 decision that it did not appear that an adequate independent dose estimate was first provided by the Under Secretary. 

In a February 1996 memorandum, Susan H. Mather, M.D., M.P.H. stated that according to the Veteran's DD 1141 forms, he was exposed to a dose of ionizing radiation of 0.016 rep, rad, or r, but that it was not possible to provide an independent dose estimate.  She opined that it was unlikely that the Veteran's malignant melanoma could be attributed to exposure to ionizing radiation in service. 

This opinion was based on the fact that the Committee on Interagency Radiation Research and Policy Coordination (CIRRPC) Science Panel Report Number 6, 1988, did not provide screening doses for skin cancer and that skin cancer had usually been attributed to exposure to ionizing radiation at high doses (e.g., several hundred rads).  Excess numbers of basal cell skin cancers also had been reported in margins of irradiated areas which received estimated doses of 9-12 rads.  Malignant melanomas did not appear to be caused by ionizing radiation. 

In December 2002, the Veteran's records were again referred to the Under Secretary for preparation of a dose estimate and an opinion as to the etiology of the Veteran's cancer.  The opinion was to take into consideration a December 1999 letter from Thomas E. Jones, M.D.  In its June 2010 decision; the Court found that the December 2002 report from the Under Secretary was inadequate.  

In a December 2002 memorandum, Dr. Mather again stated that based on the Veteran's DD 1141 forms, it was estimated that he was exposed to a dose of ionizing radiation during military service of 0.016 rep, rad, or r.  She opined that it was unlikely that the Veteran's fatal malignant melanoma could be attributed to exposure to ionizing radiation.  Her reasoning was partially identical to that provided in the February 1996 opinion, with the addition that an increased risk for basal cell, but not squamous cell, skin cancers had been seen in atomic bomb survivors.  

She further reasoned that the risk of malignant melanoma from exposure to ionizing radiation was not clear.  Some clinical studies suggested that high radiation-therapy doses may cause malignant melanoma, however national and international publications on radiation risk did not give explicit risk factors for radiation-induced malignant melanomas or stated that the association was equivocal.  Such reports were based on large epidemiological studies.  Among Japanese atomic bomb survivors, a large excess relative risk point estimate for malignant melanomas was found, but this was statistically nonsignificant.  

The Court stated that "[n]either Dr. Mather nor the under secretary for health, who is 'responsible for the preparation of a dose estimate,' provided any information as to why they did not provide a dose estimate based on the other evidence of record [that is, evidence other than DD Form 1141].  See 38 C.F.R. § 3.311(a)(2)(iii) (2010) (stating that all relevant records should be forwarded to the under secretary for health for preparation of a dose estimate.)."  

Rather, in the June 2010 memorandum decision, the Court indicated that the February 1996 and December 2002 dose estimates and opinions were inadequate because (1) they relied solely on the DD 1141; (2) failed to provide an independent dose estimate; and (3) failed provide a rationale for a conclusion that an independent dose estimate could not be obtained.  The Court specifically cited to 38 C.F.R. § 3.311(a)(3) which provides: 

Referral to independent expert.  When necessary to reconcile a material difference between an estimate of dose, from a credible source, submitted by or on behalf of a claimant, and dose data derived from official military records, the estimates and supporting documentation shall be referred to an independent expert, selected by the Director of the National Institutes of Health, who shall prepare a separate radiation dose estimate for consideration in adjudication of the claim.  For purposes of this paragraph: 
(i) The difference between the claimant's estimate and dose data derived from official military records shall ordinarily be considered material if one estimate is at least double the other estimate.

(ii) A dose estimate shall be considered from a ``credible source'' if prepared by a person or persons certified by an appropriate professional body in the field of health physics, nuclear medicine or radiology and if based on analysis of the facts and circumstances of the particular claim. 

Thus, the case was remanded by the Board in December 2010 to again refer the case to the Under Secretary for an independent dose estimate and an opinion as to the etiology of the Veteran's fatal cancer.  At that time, the appellant's claim for DEA benefits was deferred because it is inextricably intertwined with the claim for service connection for the cause of the Veteran's death.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  

Thereafter, the record reflects that the RO prepared a letter, dated January 14, 2011, to the VA Under Secretary for Health relating to a dose estimate of the Veteran's inservice radiation exposure.  Some of the information recited above was included, and attention was drawn to the June 2010 decision of the Court.  It was requested that an independent dose estimate be prepared of the Veteran's inservice radiation exposure.  It was requested that in preparing a dose estimate that the Under Secretary consider all pertinent evidence and specifically note the "unknown" and "film damaged" notations in the Veteran's DD 1141.  Also, an explanation was requested of the records considered in providing the independent dose estimate and, if it was not possible to provide an independent dose estimate, the Under Secretary should provide an explanation as to why this was the case, pursuant to the Court's June 2010 decision.  

However, it does not appear that the case was ever forwarded to the Under Secretary.  In the February 2011 Written Brief Presentation by the appellant's representative it was requested that there be compliance with the Board's December 2010 remand, citing Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (a remand by the Court or by the Board creates a right in the appellant to compliance with the remand).  

Since it is clear that there has not been compliance with the Court's June 2010 decision or the Board's December 2010 remand, the case must again be remanded for compliance therewith.  In this regard, it is noted that the appellant's claims have been pending since January1995.  Thus, the case should be handled in an expeditious manner, in addition to the reason stated below.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The case should be forwarded to the VA Under Secretary for Health to obtain an independent dose estimate of the Veteran's radiation exposure in service.  

In providing a dose estimate, the Under Secretary should consider all pertinent evidence and specifically note the "unknown" and "film damaged" notations on the Veteran's DD 1141 forms. 

In order to comply with the Court's remand, the Under Secretary should provide an explanation of the records considered in providing the independent dose estimate.  

If it is not possible to provide an independent dose estimate, the Under Secretary should provide an explanation as to why this is so. 

If the Under Secretary is unable to provide a dose estimate, the provisions of 38 C.F.R. § 3.311(a)(3) should be addressed and, if needed, complied with inasmuch as that provision was cited by the Court in its June 2010 decision.  If that provision is not complied with, the explanation and rationale should be clearly set forth. 

2.  After an dose estimate has been provided by the Under Secretary, or otherwise obtain in accordance with 38 C.F.R. § 3.311(a)(3), the case should be forwarded to the VA Under Secretary for Benefits to obtain an opinion as to relationship between the Veteran's fatal cancer to in-service radiation exposure. 

The opinion provider should opine as to whether it is as least as likely as not (50 percent probability or more) that the Veteran's fatal cancer was caused by in- service radiation exposure.

The opinion provider must provide a rationale for each opinion.  If the opinion provider is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

If additional evidence is needed, pursuant to a response from an opinion provider above, the appropriate steps should be taken to obtain such evidence or the reasons and bases for not doing so should be clearly set forth. 

It is noted that the absence of evidence of treatment for cancer in the Veteran's service treatment records cannot, standing alone, be a sufficient rationale for providing a negative opinion. 

The opinion provider is advised that appellant and other laypersons are competent to report personal observations of the Veteran's symptoms and treatment, and such reports must be considered in formulating any opinions. 

If the opinion provider rejects the lay reports of the appellant and other laypersons, he or she should provide the reason(s) for doing so. 

3.  The opinion should be reviewed to ensure that it contains the information requested in this remand and is otherwise complete. 

4.   If any benefit on appeal remains denied, issue a Supplemental Statement of the Case.  Thereafter, the case should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



________________________                            __________________________  
        MARK D. HINDIN	                                       THOMAS L. DANNAHER
       Veterans Law Judge 	                                            Veterans Law Judge
   Board of Veterans' Appeals	                                Board of Veteran's Appeals



________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

